Federated Prudent Global Income Fund Class A Shares Class C Shares Institutional Shares A Portfolio of Federated Income Securities Trust SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION DATED SEPTEMBER 15, 2008. Under the heading entitled “Special Transaction” under the section entitled “Securities in Which the Fund Invests”, please add the following: Securities Lending The Fund may lend portfolio securities to borrowers that the Adviser deems creditworthy.In return, the Fund receives cash or liquid securities from the borrower as collateral.The borrower must furnish additional collateral if the market value of the loaned securities increases.Also, the borrower must pay the Fund the equivalent of any dividends or interest received on the loaned securities. The Fund will reinvest cash collateral in securities that qualify as an acceptable investment for the Fund.However, the Fund must pay interest to the borrower for the use of cash collateral. Loans are subject to termination at the option of the Fund or the borrower.The Fund will not have the right to vote on securities while they are on loan.
